Citation Nr: 1308895	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  05-37 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a psychiatric disorder, claimed as posttraumatic stress disorder (PTSD) and anxiety, and if so, whether service connection is warranted.

2.  Entitlement to an evaluation in excess of 10 percent for residuals of a right distal ulna fracture.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1968 to April 1974 and May 1975 to April 1977, with additional active service from June 1966 to March 1968, as indicated in the Veteran's service personnel file. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  By that rating action, the RO, in part, reopened a previously denied claim for service-connected for an anxiety disorder (previously claimed as a nervous disorder) and denied the de novo claim on the merits.  The RO also continued a noncompensable rating assigned to the service connection residuals of a right distal ulna fracture.  

Irrespective of the RO's action in the above-cited rating action, the Board must decide whether the Veteran has submitted new and material evidence to reopen a previously denied claim for service connection for an anxiety disorder.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

During the pendency of the appeal, in an April 2011 rating decision, the RO assigned an increased evaluation of 10 percent effective March 17, 2005 for the Veteran's right ulna disability.  With respect to increased ratings, the United States Court of Appeals for Veterans Claims (Court) has held that on a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

This case was previously brought before the Board in September 2008 at which time the claims were remanded to the Agency of Original Jurisdiction (AOJ) to further assist the Veteran with the development of his appeal.  The claims were again before the Board in June 2010 at which time they were again remanded for further development, to include adjudicating the issue of entitlement to service connection for PTSD and scheduling the Veteran for a VA examination to determine the severity of his right ulna disability.  A January 2011 rating decision denied service connection for PTSD.  The Veteran was afforded a VA examination in February 2011 for his right ulna disability.  Therefore, the Board finds that there has been substantial compliance with its remand directives pertaining to the issue of an increased rating for an ulna disability.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Veteran had previously raised the issue of right ulnar neuropathy, to include as secondary to a right ulna disability.  The Veteran appears to be raising this issue again as he submitted a July 2012 private treatment record which diagnosed the Veteran with ulnar neuropathy, likely secondary to residual scarring of the ulnar nerve, as a direct result of the fracture.  Accordingly, the issue of right ulnar neuropathy is REFERRED to the RO for proper adjudication.

The issue of entitlement to service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for a psychiatric disorder was denied in an August 1990 rating decision; the Veteran did not perfect an appeal.

2.  Evidence associated with the claims file since August 1990 is new and material and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a psychiatric disorder.

3.  Throughout the appeal the Veteran's right ulna disability has been manifested by subjective complaints of pain and some limitation of motion.


CONCLUSIONS OF LAW

1.  Evidence received since the August 1990 rating decision that denied service connection for a psychiatric disorder, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2012).

2.  The criteria for an evaluation in excess of 10 percent for a right ulna disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.71a, Diagnostic Codes 5204, 5211 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

With respect to the issue of whether new and material evidence has been received for a psychiatric disorder, since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the VCAA of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The notice requirements for the Veteran's increased rating claim were met in this case by a letter sent to the Veteran in May 2006.  This letter advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  This letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  The Veteran has not indicated that there are any additional outstanding records to be obtained.  The duty to assist with obtaining medical records has been satisfied.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran was afforded multiple VA medical examinations, most recently in February 2011 to determine the severity of his right ulna disability.  These opinions were rendered by medical professionals following a thorough examination and interview of the Veteran and review of the claims file.  The examiners obtained an accurate history.  The examiners provided a detailed conclusion for the conclusions that were reached.  

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Therefore, the Board finds that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

New and Material Evidence

The Veteran contends that he has submitted new and material evidence sufficient to reopen his claim of entitlement to service connection for a psychiatric disorder and that service connection is warranted.

Previously denied claims may be reopened with the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 20.1105 (2012).  38 C.F.R. § 3.156(a) defines "new and material evidence."  "[N]ew evidence" means evidence not previously submitted to agency decisionmakers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is 'low.'  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran sought service connection for a psychiatric disorder which was denied in an August 1990 rating decision, and the Veteran was notified of the denial in that same month.  The Veteran did not complete an appeal for this decision and the August 1990 RO decision is final.  38 U.S.C.A. §§ 7103, 7266.  The Veteran filed his petition to reopen his claim in March 2005.

At the time of the August 1990 denial, the evidence of record included VA treatment records, service treatment records, and the Veteran's personal statements.  The RO denied the claim due to a lack of a nexus between an in-service injury or disease and the Veteran's claimed psychiatric disorder.  

The evidence received since the August 1990 rating decision includes private treatment records, VA examination reports, and the Veteran's testimony.  Significantly, an August 2012 VA medical opinion noted the Veteran did not enter service with a psychiatric disorder, but he experienced traumatic events in service and has had diagnoses since service.  The Veteran also testified at his December 2012 Board hearing as to what symptoms he had been experiencing since his separation from service.  This evidence is new, as it was not previously of record at the time of the August 1990 rating decision.  It is also material in that it helps to support the Veteran's claim that he has a psychiatric disorder that is related to service.  Therefore, the claim is reopened.

Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The Veteran is assigned a 10 percent evaluation for his right ulna disability as of March 17, 2005 under 38 C.F.R. § 4.71a, Diagnostic Code 5204-5211.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  The Veteran contends that his ulna disability warrants a higher evaluation.

As to the Veteran's dominant hand is the right, the 'major' codes will be used.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5211 there must be nonunion in the upper half of the ulna with false movement.  In addition, a 10 percent evaluation is assigned for malunion of the ulna with bad alignment.  A 20 percent evaluation is warranted for nonunion in the lower half of the ulna.  A 30 percent evaluation is assigned where the ulna his without loss of bone substance or deformity.  A 40 percent evaluation is warranted where the ulna has loss of bone substance (1 inch (2.5cms.) or more) and marked deformity.

At his July 2005 VA examination the Veteran reported taking Ibuprofen to help with his right ulna pain.  The Veteran stated that his right hand and arm would cramp.  He was unable to do chores around the house, such as mowing the lawn.

There was some evidence of occasional inflammation with tenderness, but no heat, redness, or drainage.  The examiner found no evidence of deformity.  On reviewing x-rays the examiner found there was an old healed fracture of the distal right ulnar shaft, which was unchanged from the previous 1998 examination.  The only abnormality noted with cortical thickening in the area.

The Veteran was afforded a VA examination in July 2009.  He reported that the pain in the ulna area was an 8/10 in severity.  He also reported right arm weakness and stiffness.  He reported swelling of the fracture site, but no heat or redness.  He denied using a brace to help with his disability.

The examiner found deformity at the fracture site with tenderness.  There was no evidence of looseness, swelling, crepitus, or laxity.  X-rays showed a well healed fracture with slight medial displacement of the distal ulna relative to the proximal.  There were degenerative changes present, but found to be completely unrelated to the fracture of the distal ulna.

At his February 2011 VA examination the Veteran stated that his right ulna pain had worsened over the years and that he needed help dressing and taking a bath.  He was not able to drive anymore either.  He reported using a brace from his hand/wrist to his mid forearm and taking prescription pain medication to help with his symptoms.

On range of motion testing the Veteran had flexion to 135 degrees, extension to 5 degrees, pronation to 70 degrees, and supination to 75 degrees, all with pain.  There was no additional loss of range of motion on repetitive testing.  
There was no deformity noted, but there was decreased manual dexterity, problems with lifting and carrying, decreased strength, and pain.  The Veteran had no episodes of dislocation, subluxation, or locking episodes.  He also reported pain in his right fingers.  X-rays showed some degenerative narrowing, but overall a well healed fracture of the distal ulna, which was unchanged since the October 1996 x-rays.

As noted, following this examination the Veteran was assigned a 10 percent evaluation for his right ulna disability.  The April 2011 rating decision took into account the Veteran's complaints of pain and the evidence of limitation of motion.  

The Veteran's wife submitted a statement in June 2011 noting that the Veteran had trouble with his arm and wrist.  She stated sometimes he was unable to write and on occasion he needed help putting on his shoes and socks because the pain was so severe.  The Veteran also submitted a statement in June 2011 contending that he could not put on his shoes or socks because of the pain in his right ulna.  

In reviewing the claims file, there is no evidence that an evaluation in excess of 10 percent is warranted at any point during the appeal period.  In this regard, the Veteran did not have nonunion of the ulna, which could have warranted a higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5211.

The Board notes that in evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca, supra.  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  The July 2009 examiner noted no instability or giving way.  The examiner found the Veteran was not limited by pain, fatigue, weakness, or lack of endurance.  The February 2011 VA examiner reported pain, stiffness, and weakness of the right ulna.  There was no evidence of giving way, instability, or incoordination.  Although the Veteran experiences pain and weakness with his right ulna disability, these functional limitations do not constitute the severity of symptoms necessary for an increased rating.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  

The Board has also considered whether the application of other diagnostic codes affords the Veteran a higher rating.  Diagnostic Code 5205 pertains to ankylosis of the elbow, which has not been diagnosed at any point during the appeal period.  As such, this Diagnostic Code is not for application.

The Veteran also does not meet the criteria for an increased rating due to limitation of range of motion under Diagnostic Codes 5206-5208.  He has not been diagnosed with impairment of the flail joint, or with radius impairment.  Accordingly, Diagnostic Codes 5208-5209, and 5212 are not applicable.  Finally, the examiners have not diagnosed any impairment of supination or pronation and therefore, Diagnostic Code 5213 will not be applied.

In reaching the above conclusion, the Board has considered the Veteran's and his wife's statements as to the nature and severity of his right ulna symptomatology.  The opinions and observations of the Veteran and his wife alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected disabilities.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 38 C.F.R. § 3.159(a)(1) and (2).  The Veteran is certainly competent to report that his symptoms are worse and that a higher disability rating is warranted.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is not however competent to identify a specific level of disability of his right ulna disability according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's service-connected right ulna disability has been provided by VA medical professionals who have examined him during the current appeal.  The medical findings directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be the only competent and probative evidence of record, and thus, are accorded greater weight than any of the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991). 

In light of the above, the Board finds that the Veteran is not entitled to an increased evaluation for his right ulna disability at any point during the appeal period.  The Board has considered whether the benefit of the doubt rule applies to the present appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, a preponderance of the evidence is against a higher evaluation; thus, this rule does not apply and the claim for an increased evaluation must be denied.

Extra-Schedular Considerations

Ordinarily, the Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) , for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  According to the regulation, an extraschedular rating is warranted upon a finding that 'the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.'  38 C.F.R. § 3.321(b)(1) (2012).

The schedular evaluations in this case are not inadequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorders at issue, but the medical evidence reflects that those manifestations are not present in this case.  See 38 C.F.R. § 4.1 (2012).  The Veteran's right ulna disability is manifested primarily by pain and limitation of motion, manifestations which are clearly contemplated in the rating criteria.  Moreover, the medical findings do not indicate that the Veteran's right ulna disability causes 'marked' interference with employment.  There is also no recent evidence of frequent periods of hospitalization due to this service-connected disorder.  Consequently, the Board finds that the rating criteria are adequate to evaluate the Veteran's right ulna disability and the criteria for referral for the assignment of an extraschedular evaluation for his right ulna disability, pursuant to 38 C.F.R. § 3.321(b)(1), are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a psychiatric disorder is reopened; to this extent only, the appeal is granted.

Entitlement to an evaluation in excess of 10 percent for a right ulna disability is denied.


REMAND

Unfortunately, a remand is required again in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran was afforded a VA examination in August 2011 where the examiner determined that he did not meet the criteria for a diagnosis of PTSD.  The examiner did not offer an opinion as to whether the Veteran's other diagnosed psychiatric disorders were at least as likely as not related to service.  

An August 2012 statement from the Veteran's treating VA physician opined that the Veteran previously and currently has diagnoses of PTSD.  At the Veteran's December 2012 Board hearing the Veteran testified that he was recently hospitalized for one month due to his PTSD.  He testified this is why he postponed his October 2012 Board hearing.  

The Court of Appeals for Veterans Claims has held that once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  

In light of the recent testimony regarding hospitalization for PTSD, the Board finds the claim should be remanded to obtain outstanding VA treatment records.  Furthermore, although the Veteran has been diagnosed with various psychiatric disorders, it is unclear if he has been diagnosed as having a psychiatric disorder due to service or due to other reasons.  As such, a VA medical opinion should be obtained to determine if the Veteran suffers from any psychiatric disorder, to include PTSD, due to his military service.

On remand, the AOJ should make efforts to obtain all outstanding treatment records at any VA treatment facility, to specifically include hospitalization records from October 2012.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's outstanding VA treatment records, to include hospitalization records from October 2012.  All information which is not duplicative of evidence already received should be associated with the claims file.  If the AOJ is unable to obtain any of the relevant records sought, it shall notify the Veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.  38 U.S.C. § 5103A(b)(2) (West 2002).

2.  Have an appropriate VA psychiatrist provide an opinion to determine if the Veteran suffers from PTSD or any other psychiatric disorder related to his military service.  The entire claims file (i.e. any medical records contained in Virtual VA, CAPRI, and AMIE), to include this REMAND, must be reviewed by the examiner in conjunction with the opinion.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  

The examiner should utilize the DSM-IV in arriving at any diagnoses and should explain whether and how each of the diagnostic criteria is or is not satisfied.  After reviewing the record, in addition to the other information provided in the examination report, the examiner should provide the following opinion:

Please identify the psychiatric disorders the Veteran has, to include any PTSD, and state whether any diagnosis is at least as likely as not related to service.

It would be helpful if the examiner would use the following language, as may be appropriate: 'more likely than not' (meaning likelihood greater than 50%), 'at least as likely as not' (meaning likelihood of at least 50%), or 'less likely than not' or 'unlikely' (meaning that there is less than 50% likelihood).

The term 'at least as likely as not' does not mean 'within the realm of medical possibility.'  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner should provide a complete rationale for any opinion provided.  A detailed rationale should be provided for all opinions.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

If further examination of the Veteran is necessary to provide the requested opinion, the Veteran should be scheduled for an additional examination.  It is the Veteran's responsibility to report for any examination scheduled, and to cooperate in the development of the case; the consequences of failing to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2012).

3.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  Stegall, above.

4.  After undertaking any additional development deemed necessary, readjudicate the remaining issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case must then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


